UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1066


JENNIFER C. LAWRENCE,

                   Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, LP,

                   Defendant - Appellee,

             and

FAIRFAX WALMART SUPERCENTER #2015; WAL-MART ASSOCIATES,
INC.; WALMART INC.; WAL-MART REAL ESTATE BUSINESS TRUST;
WAL-MART STORES, INC.,

             Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00130-LMB-MSN)


Submitted: March 24, 2022                                   Decided: March 31, 2022


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: D. Cory Bilton, BILTON LAW FIRM, PLLC, Washington, D.C., for
Appellant. John M. Murdock, POTTER & MURDOCK, PC, Falls Church, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jennifer C. Lawrence appeals the district court’s order granting summary judgment

to Wal-Mart in Lawrence’s tort action arising out of a fall in the store. We have reviewed

the parties’ briefs and the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court at the December 15, 2020, hearing on the motion for

summary judgment. Lawrence v. Wal-Mart Stores E., L.P., No. 1:20-cv-00130-LMB-

MSN (E.D. Va. filed Dec. 15, 2020 & entered Dec. 16, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3